Citation Nr: 0916832	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-40 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1955 to September 
1959.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

This matter was previously before the Board in February 2008 
and September 2008 and was remanded on both occasions for 
further development.  When this matter was before the Board 
in September 2008, it was determined that new and material 
evidence had been received and it reopened the Veteran's 
claim of entitlement to service connection for a back 
disability.  The Board then remanded the reopened claim for 
further development.  After accomplishing the requested 
action to the extent possible, the RO continued the denial of 
the claim (as reflected in a February 2009 supplemental 
statement of the case) and returned this matter to the Board 
for further appellate consideration.  Accordingly, the Board 
has characterized the claim as listed on the title page of 
this decision. 

The Board notes that in response to the February 2009 
supplemental statement of the case the Veteran submitted a 
statement, dated in March 2009.  A review of this statement 
reveals that the Veteran submitted additional comments on why 
he disagrees with the February 2009 supplemental statement of 
the case.  The Board finds that a waiver of RO consideration 
is not necessary as the Veteran's statement only contains 
comments and/or contentions and not evidence.  See 38 C.F.R. 
§ 20.1304(c) (2008) (discussing the consideration of 
additional evidence by the Board or agency of original 
jurisdiction).  Indeed, he submitted a SSOC Notice Response 
form, received in April 2009, indicated that he had no other 
information or evidence to submit and to return his case to 
the Board for further appellate consideration as soon as 
possible.  Thus, the Board finds no prejudice in proceeding 
to adjudicate this appeal as the Veteran has indicated that 
he had no more evidence to submit and to consider his appeal 
as quickly as possible.  




FINDING OF FACT

A back disability was initially demonstrated years after 
service, and has not been shown by the probative, competent 
evidence of record to be etiologically related to the 
Veteran's active service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 101, 1101, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R.  
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued VCAA notice letters to the 
Veteran dated in June 2004, February 2008, and November 2008, 
which satisfied its duty to notify.  The letters informed the 
Veteran of the information and evidence necessary to 
substantiate his claim for service connection and of his and 
VA's respective duties for obtaining evidence.  The February 
2008 and November 2008 letters also informed the Veteran as 
to the law pertaining to the assignment of a disability 
rating and effective date as the Court required in 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because complete VCAA notice in this case was not 
accomplished prior to the initial AOJ adjudication denying 
the claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and 
Dingess/Hartman.  After the notice was provided, the case was 
readjudicated and a supplemental statement of the case was 
provided to the appellant (most recently in February 2009).  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).  The Veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

The Board notes that a VA medical opinion has been obtained 
and sufficient competent medical evidence is of record to 
make a decision on this claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Board finds that the there has been substantial 
compliance with its prior remands in February 2008 and 
November 2008 as the Veteran was provided with the 
appropriate notice and also provided with a VA examination 
with medical opinion.  See Dyment v. West, 13 Vet. App. 141 
(1999) (noting that a remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board will 
proceed to adjudicate the appeal.


In a statement from the Veteran, dated in March 2009, he 
contends the November 2008 VA examination and January 2009 VA 
opinion were not complete and/or adequate regarding his 
service connection claim.  However, a review of the report of 
this VA examination and medical opinion shows the examiner 
elicited substantial information regarding the Veteran's 
medical history and current symptoms and completed an 
objective examination of him.  In fact, the findings reported 
appear to be adequate, and there is nothing in the November 
2008 VA examination report that leads the Board to believe 
the examination was less than complete and/or adequate.  The 
January 2009 VA medical opinion report also appears to be 
adequate as the VA physician reviewed the record, discussed 
documents he believe to be important, and provided the 
requested medical opinion with a supporting rationale.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that 
once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one).  The Veteran also appears to challenge the competency 
of the January 2009 medical doctor (a neurologist).  The 
Board notes that nothing suggests that this VA physician was 
not competent to provide requested medical opinion.  See Cox 
v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA 
may satisfy its duty to assist by providing a medical 
examination conducted by someone who is able to provide 
"competent medical evidence" under § 3.159(a)(1)).  As such, 
the Board finds a remand is not necessary in this situation 
because there is sufficient competent clinical evidence of 
record and such evidence does not indicate that the Veteran's 
back disability is related to his active service.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to a veteran).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.



Legal criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis, as a chronic disease, becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

Analysis

The Veteran contends that service connection is warranted for 
a back disability.  The Veteran indicates that he was treated 
several times in service for back pain and that there has 
been a continuity of symptomatology after service that has 
led to his current back disability.  See Notice of 
Disagreement, dated in February 2005; VA Form 9, received in 
December 2005.  Specifically, the Veteran contends that was 
ordered to carry a 275-pound pump from the engine room, to 
include up a ladder, topside to the deck of the ship he was 
aboard.  See Claim, dated in February 2004.

The Board initially notes that the report of the November 
2008 VA examination reflects a diagnosis of degenerative 
joint disease of the lumbosacral spine.  VA X-rays, dated in 
November 2008, revealed postsurgical changes of fusion with 
hardware shown in place involving L4-L5-S1, varying degrees 
of degenerative changes, and disc disease at the level of L2-
L3 with vacuum phenomenon present.  Therefore, the Board 
finds that the first element of a service connection claim, 
that of a current disability, has been met.  

The report of the Veteran's induction medical examination, 
dated in October 1955, reflects a normal clinical evaluation 
of the spine.  The service treatment records also reflect 
that the Veteran was treated for complaints of back pain in 
May and September 1956 and again in July and November 1957.  
In May 1956, low back pain was noted in a sick call treatment 
record.  In September 1956, the Veteran reported no history 
of trauma.  In September 1956, physical examination and X-ray 
examination were negative.  In July 1957, physical 
examination was negative except for slight limitation of 
motion, and X-rays revealed slight narrowing of the L5-S1 
vertebral bodies.  The impression was questionable disc 
degeneration of the L5-S1 vertebrae.  In October 1957, it was 
noted that the Veteran had a pain in his back while swimming.  
The October 1957 service treatment record did not note any 
treatment and the disposition was "duty."  In November 
1957, the Veteran had moderate lordosis of the lumbosacral 
region, with no limitation of motion or muscle spasm on 
examination.  The examiner found that there was an element of 
psychogenic overlay, but that the possibility of a herniated 
nucleus pulposus could not be ruled out.  No further back 
complaints were noted in service.  The report of the 
Veteran's separation examination, dated in September 1959, 
reflects that his spine and musculoskeletal system were 
normal.

After service, an October 1970 VA examination report 
indicates that the Veteran complained of morning stiffness 
and sudden low back pain.  Physical examination and X-rays of 
the lumbosacral spine were negative.  The VA examiner 
concluded that a back disability was not found.  An April 
1975 VA consultation report shows that the Veteran complained 
of a history of back pain since 1956, intermittent until 
1962, whereupon it became continuous.  Physical examination 
revealed some problem with iliopsoas because of back pain, 
and limitation of leg raising, bilaterally.  No diagnosis was 
rendered at that time.  X-ray examination was ordered without 
reported findings.  Private medical records from OU Medical 
Center show that the Veteran underwent an L4-5 discectomy, L5 
decompressive laminectomy, L4-5 and L5-S1 posterior lumbar 
interbody fusion and posterior spinal fusion, in November 
2001.  The post-operative diagnosis was recurrent left L4-5 
disc herniation with severe L5-S1 stenosis and degenerative 
disc disease at L4-5 and L5-S1.

The Board notes that there is a gap in the evidence regarding 
continuity of symptomatology between the Veteran's discharge 
from active service and the initial complaints of pain his 
back contained in a medical report.  The Board notes that the 
Veteran, at the October 1970 VA examination, reported that he 
has had a constant ache in his low back since service with 
inconstant pain from time to time.  The Board notes that the 
Veteran is competent to report back pain in service and post-
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005) (noting a veteran and other persons can attest to 
factual matters of which they had first-hand knowledge, e.g., 
experiencing pain and witnessing events).  At the October 
1970 VA examination, he also noted no VA hospitalization or 
treatment.  In this regard, the Board notes that evidence of 
a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also 
has a duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Board finds that little probative weight, if any, can be 
assigned to the Veteran's statements as to continuity of 
symptomatology, as the Board deems such statements to be less 
than credible.  In this regard, while the Board acknowledges 
that the absence of any corroborating medical evidence 
supporting his assertions, in and of itself, does not render 
his statements incredible, such absence is for consideration 
in determining credibility.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  See also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can 
be competent to establish a diagnosis when . . . a layperson 
is competent to identify the medical condition).  In this 
regard, the evidence does not show that the Veteran had a 
chronic back disability in service.  In this case, the 
Veteran's service treatment records show some noted 
complaints of low back pain.  It is noted that the November 
1957 examiner found that there was a "very large element" 
of psychogenic overlay.  The Veteran's separation medical 
examination report reflects that his spine was examined and 
it was found to be normal.  The Board finds the separation 
examination to be very probative evidence against the 
Veteran's claim as this was very close in time to the event 
in question.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(noting that contemporaneous evidence has greater probative 
value than history as reported by the veteran).  Further, the 
report of the October 1970 VA examination found no back 
disorder after physical examination of the Veteran, to 
include X-rays of the lumbosacral spine.

Regarding medical evidence of a nexus to service, the Board 
notes that the record contains a report of VA spine 
examination, conducted in November 2008.  After reviewing of 
the claims file, taking a pertinent medical history, and 
performing an objective examination, the VA examiner opined 
that it would be mere speculation to claim that the lifting 
incident that caused his back pain is responsible for the 
disc problems and degenerative joint disease from he suffers 
today.  This VA examiner recommended that the question 
concerning the etiology of the Veteran's back disorder be 
referred to a neurologist.  The record reflects that the 
claims file was referred to a neurologist (per the February 
2009 supplemental statement of the case) who reviewed all the 
records, to include the recent VA examination report of 2008.  
Although this VA physician, in a report dated in January 
2009, initially noted that he could not state unequivocally 
that the Veteran's back troubles resulted from the original 
back injury that he reported (which was recounted in a chart, 
dated in April 1975 when he was 36 years old), the ultimate 
opinion of the January 2009 VA physician was that he "cannot 
say that it is as likely as not that that original back pain 
reported in the military records . . . started in [19]56 and 
led to the spinal fusion."  The VA physician also opined 
that he does not believe that the original back strain 
entered in the Veteran's military records and commented on is 
the direct cause of this developing, ultimately the need for 
his spinal fusion.  In support of this opinion, the VA 
physician noted that disc disease gradually worsens over time 
related to genetics, aging or wear and tear, and in this 
particular case the Veteran had a herniated disc that was 
documented that was never documented or suspected prior to 
him having his initial back operation which led to a redo and 
fusion.  The report of the January 2009 VA physician's 
opinion indicates that the Veteran's service treatment 
records were considered as the VA physician noted that the 
Veteran had "an acute episode of lifting in 1956 when he was 
in the Navy."  In formulating the above opinion, the report 
is also clear that the VA physician in 2009 considered post-
service treatment reports.  Indeed, the VA physician noted a 
VA consultation report, dated in April 1975, indicated that 
the Veteran had an excellent build and that the neurological 
examination was normal at that time, although the Veteran 
walked stiffly.  Further, it was noted in the report of the 
January 2009 VA physician that he could not find any sort of 
neural imaging in 1975 with any symptoms that required 
further evaluation in the records of the operative note from 
Oklahoma City where he had a recurrent left 4/5 disc 
herniation, severe S/1 stenosis, degenerative joint disease 
at 4/5 and S/1 in 2001.   

The Board finds the January 2009 report of the reviewing VA 
physician to be probative evidence against the Veteran's 
service connection claim as the VA physician reviewed the 
claims file, to include the pertinent service and post-
service treatment records.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (finding that a physician's access to the 
claims file is an important factor in assessing the probative 
value of a medical opinion).  Additionally, the Board finds 
the January 2009 VA report to be probative as the VA 
physician supplied a thorough rationale for the above 
opinion, as previously discussed.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (finding that the probative value of a 
physician's opinion is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to 
support [the] opinion"); see also Prejean, 13 Vet. App. at 
448-49 (finding that the thoroughness and detail of the 
opinion is important when assessing its probative value).

The Board has also considered whether presumptive service 
connection for chronic disease, including arthritis, is 
warranted in the instant case regarding the service 
connection claim for low back disability.  However, in order 
for the presumption to operate, such disease must become 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  Although the VA consultation report, dated in 
April 1975 indicates that the Veteran had intermittent back 
pain from service until 1962, the evidence of record does not 
establish any clinical manifestations of arthritis within the 
applicable time period to the requisite degree.  Further, the 
report of the October 1970 VA examination (approximately 10 
years after the Veteran's discharge from active service) 
reflects a diagnosis of "[b]ack condition, not found."  X-
rays of the lumbosacral spine, dated in October 1970, reveal 
no significant abnormality referable to the lumbosacral 
spine.  Inasmuch, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

In light of evidence of record, the Board finds that service 
connection is not warranted for a back disability.  Moreover, 
there is no competent clinical evidence of record, VA or 
private, linking the Veteran's current back disability to 
service.

The Board acknowledges the Veteran's statements that his 
current back disability is due to service.  However, the 
Veteran has not been shown to possess the requisite skills or 
training necessary to be capable of making medical 
conclusions.  Thus, his statements regarding the etiology of 
the back disability in question do not constitute competent 
medical evidence and lack probative value.  Espiritu, 2 Vet. 
App. at 494-95.

The Board also acknowledges that Veteran statements that he 
grew eight and a half inches over 10 weeks of boot camp.  See 
Statement attached to VA Form 9, received in December 2005.  
The Veteran has also stated that he talked to several 
orthopedic surgeons who have noted that his growth of 9 
inches in 12 weeks would weaken any young man's back.  See 
Statement from the Veteran, dated in April 2007.  The Board 
finds the statement by the Veteran relating the opinion of 
the orthopedic surgeons is too general and attenuated to hold 
any probative value.  See Robinette v. Brown, 8 Vet. App. 69, 
77 (1995) (finding that the connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered through a layman's sensibilities, 
is too attenuated and inherently unreliable to constitute 
medical evidence).  The Board further acknowledges the 
Veteran's contention noted in a statement dated in March 2009 
that he was not seen by a physician upon separation from 
service.  In this regard, the Board notes that the record 
contains the report of medical examination for the Veteran's 
release from active duty, dated September 1, 1959.

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a back disability. 


ORDER

Entitlement to service connection for a back disability is 
denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


